Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 (depends on claim 1):
	At line 1, an article “the” should be inserted before the word “wordline” if the wordline margin control is referring back to the previous recited wordline margin control in claim 1.
	At line 2, since the subject is “each”, then the verb “comprise” should be replaced with –comprises—. 
	At lines 1-3, the phrase “wherein the bitline margin control and wordline margin control… that modulate the wordline voltage and the bitline voltage, respectively” is not correct and is not coherent as recited in claim 1.  In other words, the bitline margin control should not modulate any wordline voltage, and the wordline margin control should not modulate any bitline voltage.  Clarifications are required.
[Noted:  the wordline margin control modulates a wordline voltage (as recited at lines 15-16 of claim 1); the bitline margin control modulates a bitline voltage (as recited at lines 18-19 of claim 1).] 
by generating a (new)modulated voltage based on the plurality of instructions and applying the modulated voltage to the wordline or (the) bitline, respectively” is confusing as the followings:
(a) which element(s) (the bitline margin control, the wordline margin control, the voltage biasing circuits of the bitline margin control, or the voltage biasing circuits of the wordline margin control) does perform the generating and/or applying?
(b) What is/are the interrelationship(s) does this “a (new) modulated voltage” has with any of the recited “(modulated) wordline voltage” and/or the recited “(modulated) bitline voltage” (as recited at lines 16 and 17 of claim 1, respectively)?
(c) Due to the confusing in (b) above, it is not clear whether the term “the modulated voltage” (at line 4 of claim 6) is referring to only the “modulated voltage” (as recited at lines 3-4 of claim 6), or any of the (modulated) wordline voltage and the (modulated bitline voltage) (as recited at lines 16 and 19 of claim 1, respectively)?

Clarifications are required.

Claim 7 (depends on claim 1):
	At line 1, an article “the” should be inserted before the word “wordline” if the wordline margin control is referring back to the previous recited wordline margin control in claim 1.
	At lines 1-2, the phrase “wherein the bitline margin control and wordline margin control modulate the wordline voltage and the bitline voltage, respectively” is not correct and is not coherent as recited in claim 1.  In other words, the bitline margin control should not modulate any wordline voltage, and the wordline margin control should not modulate any bitline voltage.  

	At line 4, the term “(new) wordline and (new) bitline voltage” is confusing as the following:  
(a) Is this term means only one single voltage and named it as “wordline and bitline voltage, or  two separate voltages (one (new) wordline voltage and one (new) bitline voltage)?
(b) If this term means 2 separate voltages, what the interrelationship(s) do a (new) wordline voltage and a (new) bitline voltage have with any of the previously recited wordline voltage and the previously recited bitline voltage?

	At lines 1-5, the phrase “the bitline margin control and wordline margin control modulate (1st appearance) the wordline voltage and the bitline voltage … by generating modulation control values … to the memory array … to modulate (2nd appearance) (new) wordline and (new) bitline voltage, respectively” is confusing as the followings:
(a) since (both) the bitline margin control and the wordline margin control perform modulating the wordline voltage and the bitline voltage (as recited in the 1st appearance at lines 1-2), which element (the memory array?) should perform the modulating (in the 2nd appearance—at line 4) (new) wordline and (new) bitline voltage?  [after the memory array receive the modulation control values from the bitline margin control and the wordline margin control] ?

the memory array, or the bitline margin control and the wordline margin control perform the modulating the wordline voltage and the bit line voltage?

Clarifications are required.

Claim 9:
	Throughout the claim, what is the purpose for overdriving or underdriving a wordline?  In other words, such a wordline does not have any interrelationship to the “memory cell” nor the “cell value” (as recited at lines 4 & 5).  Therefore, this overdriving/underdriving step is not coherent/interrelated to any other step.

Claims 10-11:
	These claims are rejected because they depend on claim(s) 9, and contain the same problems of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (2016/0267965) in view of Lee et al. (2015/0194207).
Claims 1 and 6-7:
	Kang discloses the invention substantially as claimed.  Kang teaches (figures 1 & 2) that a memory system (10) includes a memory controller (200) and a memory device (100) having a memory cell array (110), wherein the memory cell array (110) may include a plurality of memory cells disposed in regions in which a plurality of word lines (WL) intersect a plurality of bit lines (BL) (figures 1 & 2, para 57).  
	Kang teaches various (external) interface protocols may be used for communicating between a host and a memory controller (200) (figure 1, para 64).
	Kang teaches the memory controller (200) for controlling the memory device (100) in response to read/write requests from the host, providing/generating/transmitting an address (ADDR), data (DATA), a command (CMD) and a control signal (CTRL) to the memory device (100) (figure 1, para 63).

	Kang does not show a bit margin control to module a bitline voltage, nor an output comparator for comparing read data to expected values to obtain test results. 
	Lee however, shows (figure 3) that within a system (100) a circuit (122a), controlled by a control signal (344), supplies a voltage VDD to the bit lines (BL 108a and BL 108b) (figure 3, para 43).
	In addition, Lee teaches the features of determining whether or not data written at (258) matches (comparison) the data read at the step 266 (para 34).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Kang’s memory system (10) would have included a circuit (as suggested by Lee), controlled by control data from Kang’s host, to supply a voltage VDD to Kang’s bit lines of the memory cell array (110), and to name such a circuit as a “bitline margin control”.  One having ordinary skill in the art would be motivated to realize so because naming a circuit as a “bitline margin control” would have not affected the performance of the circuit.

Claim 2:
	Kang teaches that the memory controller (200a) includes a buffer memory (220) for storing data externally transmitted through the host interface (230) from a host (figure 28, para 211 and para 214). 

Claim 3:
	Kang suggests that the buffer memory (220) may temporarily store data required to control the memory device (figure 28, para 214).

Claims 4-5:
	Kang further suggests that the buffer memory (220) may temporarily store data transmitted from the memory device (100a), and a host interface (230) may output test results to the host (figure 28, para 214).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize such data transmitted from the memory device (100a) would have been included the test results of the memory device (100a).  One having ordinary skill in the art would be motivated to realize so because Kang’s data transmitted from the memory device does not exclude from the inclusion of the memory device’s test results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (2016/0267965) in view of Lee et al. (2015/0194207) and Shanmugam et al. (9,922,702 and Shanmugam hereinafter).
Claim 8:
	Lee teaches that the memory cell (102) comprises metal oxide semiconductor field effect transistors (MOSFETs) (figure 1, para 22).

	It would have been obvious to one having ordinary in the art before the effective filing date of the claimed invention to realize that Lee’s MOSFETs (in the memory cell (102)) would include FinFET transistors (as suggested by Shanmugam).  One having ordinary skill in the art would be motivated to realize so because both Lee’s and Shanmugam’s inventions are in the same field of screening memory cells, SRAM cells , for disturb failures or stability (Lee: para 3; Shanmugam: column 1, lines 6-11).

Claims 9-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0194207 and Lee hereinafter).

Claim 9:
	Lee discloses the invention substantially as claimed.  Lee teaches (figures 2A, 2B & 3 and 1) a method (200) for screening a memory cell (102) for potential disturb failure.  The method comprises receiving a first signal having a first voltage level (VDD) by the cell/circuits (102a and 102b), selectively modify the first signal to generate a second signal having a second voltage level (e.g. VDDM) that is different from the first voltage level (VDD), and selectively applying the first signal having the first voltage level (VDD) to (B) a wordline (WL104) of the memory cell (102)(para 26, figure 2A steps 204 & 208).  

	Lee does not exactly teach the overdriving and underdriving the wordline.  Lee teaches the feature of selectively modifying the first signal to generate a second signal having a second voltage level that is different from the first voltage (figure 2A: step 208).
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Lee’s feature of modifying the first signal to generate a second signal having a second voltage, wherein the second voltage is different (i.e. underdriving-less than, or overdriving--greater than) and applying such a second signal to (B) a wordline (WL104) of the memory cell (102)(para 26, figure 2A steps 204 & 208).  One having ordinary skill in the art would be motivated to realize so because Lee also teach applying the first signal having the first voltage level to (B) a wordline (WL104) of the memory cell (102)(para 26, figure 2A steps 204 & 208).

Claim 10:
	Lee does not exactly teach the overdriving or underdriving the wordline comprises driving the wordline to +/- 5% of the nominal operating voltage on the wordline.  Lee, however, does teach the second voltage is “different” from the first voltage.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the difference between the first voltage and the second voltage would have be +/- 5%.    One having ordinary skill in the art would be motivated to realize so because Lee’s “different” does 

Claim 12:
	Lee discloses the invention substantially as claimed.  Lee teaches (figures 2A, 2B & 3 and 1) a method (200) for screening a memory cell (102) for potential disturb failure.  The method comprises receiving a first signal having a first voltage level (VDD) by the cell/circuits (102a and 102b), selectively modify the first signal to generate a second signal having a second voltage level (e.g. VDDM) that is different from the first voltage level (VDD), and selectively applying the first signal having the first voltage level (VDD) to (A) one or both of two bit lines (BL 108a, BL 108b) of the memory cell (102)(para 26, figure 2A steps 204 & 208)).  
	Lee also teaches the feature of reading the memory cell (step 266), and determining whether or not data written at (258) matches (comparison) the data read at (266) (para 34).
	Lee does not exactly teach the overdriving and underdriving one of the bitlines.  Lee teaches the feature of selectively modifying the first signal to generate a second signal having a second voltage level that is different from the first voltage (figure 2A: step 208).
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Lee’s feature of modifying the first signal to generate a second signal having a second voltage, wherein the second voltage is different (i.e. underdriving-less than, or overdriving--greater than) and applying such a second signal to (A) one or both of the two bitlines.  One having ordinary skill in the art would be motivated to 

Claim 13:
	Lee also teaches that applying the first signal having the first voltage to (B) a wordline of the memory cell (figure 2A: step 208).

Claim 15:
	Lee suggests that during a write operation, the bit lines (BL 108a and BL108b) are selectively pre-charged (figure 1, para 25).

Claim 18:
	Lee also teaches that applying the first signal having the first voltage to (B) a wordline of the memory cell (figure 2A: step 208).

Claims 14, 17 and 19:
	Claim 14, 17 and 19 are rejected for reasons similar to those set forth against claim 10.




Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0194207 and Lee hereinafter) in view of Shanmugam et al. (9,922,702 and Shanmugam hereinafter).
Claims 11 and 20:
	Lee teaches that the memory cell (102) comprises metal oxide semiconductor field effect transistors (MOSFETs) (figure 1, para 22).
	Lee does not teach any fin FETs (fin field-effect transistors).  Shanmugam, however, does teach that transistors and/or MOS transistor derivative include FinFET transistors (column 3 lines 14-24).
	It would have been obvious to one having ordinary in the art before the effective filing date of the claimed invention to realize that Lee’s MOSFETs (in the memory cell (102)) would include FinFET transistors (as suggested by Shanmugam).  One having ordinary skill in the art would be motivated to realize so because both Lee’s and Shanmugam’s inventions are in the same field of screening memory cells, SRAM cells , for disturb failures or stability (Lee: para 3; Shanmugam: column 1, lines 6-11).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2015/0279462 – Iyer et al. – Non-volatile memory based on retention modulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T. TU/Primary Examiner, Art Unit 2111